Case 18-13585-mdc         Doc 60    Filed 05/07/19 Entered 05/07/19 14:32:28         Desc Main
                                    Document     Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           PHILADELPHIA DIVISION
____________________________________________
In Re:                                       :
                                             : Case No. 18-13585-mdc
Chad Williams                                :
                                             : Chapter 13
                   Debtor                    :
____________________________________________ :

                                   CERTIFICATION OF DEFAULT

       AND NOW, comes U.S. Bank Trust National Association, as Trustee of Bungalow Series

F Trust (hereafter "Movant"), by and through their attorneys, Tucker Arensberg, P.C., and files

this Certification of Default stating as follows:

       1.      Movant is the holder of a claim secured by real property known as 1934 W.

Spencer St., Philadelphia, PA 19141.

       2.      Movant filed a Motion for Relief from Stay as a result of Debtor’s failure to make

payments when due under both the terms of the Note with Movant and under the terms of his

proposed Chapter 13 Plan.

       3.      Subsequent thereto, Movant and the Debtor did enter into a Stipulation resolving

the Motion for Relief from Stay.

       4.      The Stipulation was approved by this Honorable Court on January 28, 2019.

       5.      The Debtor has failed to make payments as required under the Stipulation.

Specifically, the Debtor has failed to make the contractual payments for a total delinquency for

$2,402.76.

       6.      On April 5, 2019, Counsel for Movant sent a Notice of Default (the “Notice”) via

Certified Mail, First Class Mail and email to counsel for the Debtor advising that the required

payments had not been paid and giving the Debtor ten days to cure the default. A copy of the

Notice is attached hereto as Exhibit A.
Case 18-13585-mdc               Doc 60   Filed 05/07/19 Entered 05/07/19 14:32:28     Desc Main
                                         Document     Page 2 of 2

        7.       Despite the Notice, the default has not been cured.

        WHEREFORE, U.S. Bank Trust National Association, as Trustee of Bungalow Series F

Trust requests this Honorable Court to enter an Order terminating the stay as to the Real

Property.


                                                       Respectfully submitted,

                                                       TUCKER ARENSBERG, P.C.


                                                    By: /s/ Jillian Nolan Snider
                                                      Jillian Nolan Snider, Esquire
                                                      Pa. I.D. # 202253
                                                      1500 One PPG Place
                                                      Pittsburgh, PA 15222
                                                      (412) 566-1212

                                                       Attorney for Movant




TADMS:5139485-1 032787-185259
